Title: To Thomas Jefferson from James Monroe, 14 May 1784
From: Monroe, James
To: Jefferson, Thomas



My dear Sir
Annapolis May 14. 1784.

I hope before this you have safely arriv’d in Phila. I very sensibly feel your absence not only in the solitary situation in which you have left me but upon many other accounts. What direction the delegation may take even for the short space that we shall remain here, upon the few important subjects that are before us, is to me altogether incertain. The same men still act on the same principles and upon points where no personal objects are in view on either side, accommodation on the part of those gentlemen is if possible  more difficult to be attain’d. As I have not been able to finish our cypher I can only give you an account of one or two measures. By the next post I will send it and before your departure give you information of whatever hath or may happen. We have appointed Colo. Humphreys secretary to the Embassy or commission. The report upon taking possession of the western posts hath been before Congress. Hand moved for its postponement to take up a plan of his, more concise, but not very explicit. His plan is to dismiss the troops at west point and elsewhere and enlist others for this service which he supposes may be effected in a very few weeks and in time to serve the purpose of the Indian commissioners. I wish you to inform me what posts you think troops had better be stationed at. I recollect you had thought on this subject and made some amendment in the plan propos’d by Genl. Washington. I am rather an advocate for the dismission of these troops for a variety of reasons which will occur to you and if the levy of others can be effected in time for the western purposes think the difficulty you had in the winter will be remov’d. I have sent your trunks by the packet to Baltimore and instructed the master of the packet to deliver them himself. I have also forwarded your letter to Mr. Curson. Do you recollect anything further here that I should attend to besides those you gave me in charge. Every thing relative to the negotiations are compleated so that you will of course receive the instructions immediately. I think you left town before a particular clause had received its negative. It was the only one which remain’d undecided on so that you will comprehend me without my particularizing it. Your letters by post I shall forward to you: the one from Mr. Hopkinson if it arrives I shall attend to and apply the contents as you desir’d me.
I am yr. affec. frd. & servant,

Jas. Monroe


P.S. Partout and myself agree very well only now and then we require the aid of an interpreter. I have had one or two comfortable solitary dinners upon little more than vegetables and coffee cream. He says “comme vous dinez monsieur tout seul il est tres necessaire pour reduire la provision et pour accommoder la depense a cette changement.”

